DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 12/22/2021. 

Status of Claims
Applicant’s amendment amended claims 1-2, 4-6, 8-10, and 12 , cancelled claims 3, 7, and 11, and added new claims 13-18. Claims 1-2, 4-6, 8-10, and 12-18 are pending and have been rejected as follows. 

Response to Amendment
	The 35 U.S.C. 112(b) rejections of claims 1-4, 7, 8, 11, and 12 in the previous office action are withdrawn in view of the amendments to the claims. However claims 4, 8, and 12, are newly rejected under 112(b) as necessitated by amendment. 
	The 35 U.S.C. 101 rejection of claims 1-2, 4-6, 8-10, and 12 is maintained.  
	The 35 U.S.C. 102(a)(2) rejection of claims 1-2, 5-6, and 9-10 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 4, 8, and 12 is maintained.  
	New claims 13-18 are rejected as outlined below. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant asserts “First, as amended claim 1, 5, and 9 recite that the prediction model is generated by machine learning using the movement path of the customer and related purchase results as training data. As such, the claims are not directed to a judicial exception, such as an abstract idea that can be performed in one's mind or solely using pencil and paper. This is because machine learning is an artificial intelligence technique that necessarily requires a computer.” (Remarks P. 8). Examiner finds this argument unpersuasive. The aforementioned element of generating a model using the movement path of the customer and related purchase results as training data (finding that under the BRI “training data” is merely input variables of the model) is a Mathematical Concept and/or a part of the abstract idea of predicting the probability of customer purchase which falls into the category of Certain Methods of Organizing Human 
Applicant argues “Moreover, the claims are similarly not directed to a basic economic principle, since usage of machine learning is not a basic economic principle.” (Remarks P. 8), Examiner finds this argument unpersuasive. As explained above, the generating of a model falls well within the categories of Mathematical Concepts and/or Certain Methods of Organizing Human Activity because the predicting the probability of customer purchase [using the generated model] to facilitate customer service between salespersons and customers is a commercial interaction, e.g. managing sales activities or behaviors, and/or managing of personal behavior, e.g. interactions between customers and sales people, and the mere nominal recitation of using “machine learning” does not take the claim out of these abstract idea groupings. 
Applicant argues “Second, as amended claims 1, 5, and 9 recite, in a case in which there are a plurality of customers for each of which the probability has been inferred, the customer with a highest probability is specified, and information regarding the specified customer is transmitted to the terminal apparatus that is used by the store salesperson of the store. As such, the claims are directed to significantly more than any alleged judicial exception, insofar as they are directed to a practical application of any such judicial exception. Information regarding the specified customer having the highest probability of making a purchase action is a practical application.” (Remarks P. 8). Applicant appears to suggest that the mere content of the information output, i.e. that the information regards customer probability of purchase, integrates the abstract idea into a practical application, Examiner respectfully finds this argument unpersuasive, the mere content of the information output is not an additional element under Step 2A Prong 2 or Step 2B but instead merely part of the abstract idea. Furthermore, the “transmitting” of this information to a “terminal apparatus” is found insufficient to integrate the abstract idea into a practical application because it at most amounts to insignificant extra-solution activity as outlined in the rejection below. 
Applicant asserts “For instance, as noted in the application "concerns have been expressed regarding a shortage of workers, and there are cases where there are two few not technological ones that would amount to an improvement in computer technology (see MPEP 2106.05(a): “ However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”)
For at least these reasons, the 35 U.S.C. 101 rejection is maintained. See rejection below for further detail. 

Applicant’s argument(s) with respect to the prior art are fully considered but unpersuasive.
Applicant asserts “Claims 1, 5, and 9 thus recite that the prediction model is generated by machine learning using the movement path of the customer and related purchase results as training data. The applied art does not teach this claim language. For instance, Shivashankar simply presents the movement path of a customer to a clerk. For the foregoing reasons, the pending claims are patentable.” (Remarks P. 9). Examiner finds this argument unpersuasive. Shivashankar clearly describes using labeled input as training data for the machine learning algorithm(s) ([0057]: The machine learning recommendation algorithm using the iterative statistical models is trained and tested on training data and test data.; [0058]: ), the training data / labeled inputs ([0067]: by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper.) including generated events (i.e. “movement path”, [0052]: “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc.,) and conversion data (i.e. “related purchase results”, [0064]: Conversion data is an indication of the number of identified anonymous shoppers who have converted from potential buyers into buyers.) and describing improving the accuracy/training of the machine learning by cross validating the inputs with the rankings, the validating including using “sales data”  ([0067]: “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.;). See rejection below for further detail. 
Therefore, Shivashankar clearly teaches the claimed “wherein the prediction model is generated by machine learning using the movement path of the customer and related purchase results as training data”. 
For at least these reasons, the 35 U.S.C. 102(a)(2) rejection and 35 U.S.C. 103 rejection(s) are maintained.

Claim Interpretation
Method claim 5 recites “and wherein, in a case in which there are a plurality of customers for each of which the probability has been inferred, the customer with a highest probability is specified, and information regarding the specified customer is transmitted to the terminal apparatus that is used by e the store salesperson of the store ” and Examiner notes for clarity of the record that “the customer with a highest probability is specified, and information regarding the specified customer is transmitted to the terminal apparatus that is used by e the store salesperson of the store” is contingent on there being probabilities inferred for a plurality of customers, however the claim merely antecedently recites inferring probability for a single “customer”. Therefore, under the broadest reasonable interpretation “and wherein, in a case in which there are a plurality of customers for each of which the probability has been inferred, the customer with a highest probability is specified, and information regarding the specified customer is transmitted to the terminal apparatus that is used by e the store salesperson of the store” is not required by the scope of the method claims. See MPEP 2111.04(II). For the purpose 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14, 16, and 18 recite “wherein the machine learning is performed by extracting features from a local of movement” however there is no extracting “from a local of movement” described in Applicant’s disclosure and therefore the claims are rejected for reciting new matter. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8, and 12 recite “and infers the probability that the customer for which the obtained positional relation satisfies a set condition will purchase the product” however there is insufficient antecedent basis for “the product” for which “the probability” is inferred. For the purpose of examination, the claims are interpreted as reciting -- and infers [[the]] a probability that the customer for which the obtained positional relation satisfies a set condition will purchase [[the]] a product.--. 
Claims 14, 16, and 18 recite “wherein the machine learning is performed by extracting features from a local of movement” however the terminology “a local of movement” is not described in the specification nor is an apparent term of art and it is not clear what is meant or encompassed by the terminology. For the purpose of examination, Examiner interprets the claim as reciting -- wherein the machine learning is performed by extracting features from a path --. Consistent with the description in the disclosure at least: [0034]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, 8-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a apparatus, method, and computer-readable medium for predicting the probability a customer will make a purchase based on acquired movement path data The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “apparatus” (claims 1-2, 4, 13, 14), “method” (claims 5-6, 8, 15, 16), and “non-transitory computer-readable recording medium” (claims 9-10, 12, 17-18). 
Step 2A – Prong 1: Claims 1-2, 4-6, 8-10, and 12-18 are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1 (and substantially similar claims 5 and 9):
acquire a movement path of a customer in the store, based on the acquired video image; 
apply the acquired movement path to a prediction model for predicting a purchase action result based on a movement path of the customer, and infer a probability that the customer will make a purchase action; 
[provide] the inferred probability to … a store salesperson of the store,
Wherein the prediction model is generated…using the movement path of the customer and related purchase results as training data,
And wherein, in a case in which the plurality of customers for each of which the probability has been inferred, …specifies the customer with a highest probability, and [provides] information regarding the specified customer to… the store salesperson of the store.  
Dependent claims 2, 4, 6, 8, 10, and 12-18 reciting the same or similar abstract idea(s) as independent claims 1, 5, and 9 and setting forth additional details of data characterization including data types/values analyzed or analyses performed that are further part of the abstract idea(s), including: 
Claims 2, 6, and 10: generate the prediction model … uses the movement path of the customer and a related purchase result of the customer as the training data.  
Claims 4, 8, and 12: specify a position of the store salesperson of the store based on positional information for specifying a position of the terminal apparatus that is used by the store salesperson, (finding that the recited “for specifying a position of a terminal apparatus” is under the BRI merely an intended use of the “positional and also specify a position of the customer based on the acquired movement path, wherein …obtains a positional relation between the customer and the store salesperson based on the specified position of the terminal apparatus and the specified position of the customer, and infers the probability that the customer for which the obtained positional relation satisfies a set condition will purchase the product.  
Claims 13, 15, and 17: Wherein the training data comprises a gender, a related purchase result, a target product, and the movement path of each customer. 
Claims 14, 16, and 18: [generating the model by]… extracting features from a local of movement and by inputting the gender, related purchase result, the target product, and the movement path of each customer. 
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps as identified above that include data observations, e.g. “acquiring” data, such as “observing” movement paths within image data, evaluations, e.g. “predicting” probability of a customer making a purchase, “extracting” features from data, and generating a model by inputting data variables, judgements and/or opinions, e.g. “specifying” customers with the highest probability of purchasing to the sales person, capable of being performed mentally and/or using pen and paper; and/or
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims recite the predicting/inferring of probabilities using a model and generating the model using input values as “training data”, i.e. complex mathematical calculations/algorithms and associated data variable correlations and evaluations, e.g. using “machine learning” algorithm(s), (e.g. Spec: [0034]: A prediction model generated through such machine learning is a statistical model, and, when movement path data is input thereto, the probability that the customer 21 will purchase a product is output.) and thus clearly recite limitations that set forth mathematical concepts;
Step 2A – Prong 2: Claims 1-2, 4-6, 8-10, and 12-18 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements:
“A customer service assistance apparatus comprising: a processor; and a memory storing a program executable by the processor to:” (claim 1 [dependents 2, 4, 13-14]), “A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out:” (claim 9), however the aforementioned element(s) are found to be generic computer components and/or computer program instructions (Spec at least Fig. 1, 9) that merely amount to a general purpose computer used to “apply” the abstract idea (MPEP 2106.05(f)) and thus fails to integrate the abstract idea into a practical application;
“a camera to acquire a video image of the inside of a store;” (claim 1 [dependents 2, 4, 13, 14]) , “acquiring a video image of the inside of the store, using a camera” (claim 5 [dependents 6, 8, 15, 16]), “acquiring a video image of the inside of a store, by a camera” (MPEP 2106.05(h): For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).) and thus fails to integrate the recited abstract idea into a practical application; 
“specify a position of the store salesperson of the store based on positional information for specifying a position of the terminal apparatus that is used by the store salesperson,” (claims 4, 8, and 12), as described above the aforementioned element is merely descriptive of the position information and thus is merely a data type/value analyzed as part of the abstract idea, however even assuming arguendo that the claims recited receiving positional information from the terminal apparatus, such data collection at most would amount to insignificant extra-solution activity and fails to integrate the recited abstract idea into a practical application (MEP 2106.05(g));
“transmit the inferred probability to a terminal apparatus that is used by a store salesperson of the store.” (claim 1, 5, and 9) , “and transmits information regarding the specified customer to the terminal apparatus that is used by a store salesperson of the store.” (claims 1, 5, 9), however the aforementioned element(s) are at most insignificant extra-solution activity, i.e. data gathering or output, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“wherein the prediction model is generated by machine learning …” (claims 1, 5, 9), “generate the prediction model by performing the machine learning …” (claims 2, 6, and 10), “wherein the machine learning is performed by…” (claims 14, 16, 18), however the aforementioned use of “machine learning” merely attempts to limit the abstract idea 
Step 2B: Claims 1-2, 4-6, 8-10, and 12-18  do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and attempts to limit the abstract idea to a particular field of use/particular technological environment of using “machine learning” model(s) to make predictions and receiving image data from a “camera” (MPEP 2106.05(h)) and further performs insignificant extra-solution activity as described above, e.g. data gathering including acquiring video image data using a “camera” (claims 1, 5, 9) and data output (e.g. “transmitting” data results (claims 1, 5, 9)) (MPEP 2106.05(g)) which are further found to be merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document), Nawaz et al.1 (P. 376: “VIDEO tracking is a widely researched topic with applications in event detection, surveillance and behavior analysis.”, P. 387: “The proposed measures are suitable for targets modeled in terms of their position and 2D image-plane-occupied area, as commonly considered in the literature”), and Trucco et al.2 describing a survey of the state of the art of computer vision/video tracking technology including well-known, commonly used methods (e.g. P.520: “A well-known solution from control theory is the Kalman filter (KF) [12], a well-known optimal, recursive estimator of the state of a dynamic system. KFs have been adopted widely in video tracking in air”, P. 521: “This section presents some fundamental video tracking 
	Claims 1-2, 4-6, 8-10, and 12-18  are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shivashankar et al. US 20190108561 A1 (priority to IN201741035297 filed 10/05/2017) (hereinafter “Shivashankar”).
Claims 1,
Shivashankar teaches: A customer service assistance apparatus comprising: ([0107]; Fig. 9A-9B; [0111])
A camera to acquire a video image of the inside of a store; (Shivashankar: Fig. 2-4; Fig. 10E; [0010]: Moreover, the method and the system disclosed herein address the above recited needs for capturing multiple images of an anonymous shopper in a specific region of interest in a section of the retail store and processing the images for identifying human shoppers, determining multiple detailed shopper attributes comprising, for example, dwell time, sections of dwell, an age range, the term “sensors” refers to image capture devices, for example, digital cameras, video cameras, video recorders, surveillance cameras, smart phones and tablet computing devices with image capture capabilities, other sensory devices, visual sensors, etc. One or more sensors are positioned at one or more sections of the retail store.; [0047] One or more of the sensors positioned in a section of the retail store capture multiple images at the configured region of interest. In an embodiment, one or more of the sensors, for example, the video cameras, the video recorders, the surveillance cameras, etc., positioned in a section of the retail store record a live video in the section of the retail store. The purchase intent determination and assistance management system (PIDAMS) extracts snapshots or video frames from the recorded video. The PIDAMS processes the extracted video frames or the captured images and extracts objects from the extracted video frames or the captured images. The PIDAMS filters the extracted objects and identifies anonymous shoppers in the section of the retail store. For an identified anonymous shopper, the PIDAMS allows a store manager of the retail store to mark a region of interest, for example, by drawing a polygon over a live video or a snapshot received from a sensor positioned at the retail store.; [0071]:  The data inputted to the PIDAMS, for example, video images of the identified anonymous shopper is transformed, processed, and executed by an algorithm in the PIDAMS. The PIDAMS dynamically processes the video images to extract human objects to identify anonymous shoppers, and determine dwell time and other shopper attributes of the identified anonymous shopper for each region of interest. )
A processor; and a memory storing a program executable by the processor to: ( [0107]; Fig. 9A-9B; [0111])
acquire a movement path of a customer in the store, based on the acquired video image; (Fig. 2-4; Fig. 10E: “1011b”, Fig. 10F; [0052]: The purchase intent determination and assistance management system (PIDAMS) generates 104 an event  The PIDAMS repeatedly extracts the appearance of the identified anonymous shopper in consecutive image frames to determine the total time or the dwell time that the identified anonymous shopper spends in the configured region of interest.;  [0151]: The purchase intent determination and assistance management system (PIDAMS) 908 exemplarily illustrated in FIGS. 9A-9B, identifies an anonymous shopper, for example, shopper-1 in the retail store using the cameras and draws a path map 1012 using the heat indicators 1011a and the path indicators 1011b indicating movement of shopper-1 and dwell time of shopper-1 in a region of interest of a section of the retail store. ;  [0071]:  The data inputted to the PIDAMS, for example, video images of the identified anonymous shopper is transformed, processed, and executed by an algorithm in the PIDAMS. The PIDAMS dynamically processes the video images to extract human objects to identify anonymous shoppers, and determine dwell time and other shopper attributes of the identified anonymous shopper for each region of interest.; [0149]: The GUI 907a also provides different tabs to the store manager to monitor movement of the anonymous shoppers in different sections of the retail store,; [0150]: Furthermore, the GUI 907a displays heat indicators 1011a that indicate positions of the anonymous shoppers and path indicators 1011b that indicate the path of movement of the anonymous shoppers, on the shopper count dashboard 1010 as exemplarily illustrated in FIG. 10E. The purchase intent determination and assistance management system (PIDAMS) 908 exemplarily illustrated in FIGS. 9A-9B, identifies anonymous 
apply the acquired movement path to a prediction model for predicting a purchase action result based on a movement path of the customer, and infer a probability that the customer will make a purchase action; ([0008] Hence, there is a long felt need for a method and a system for determining an anonymous shopper's purchase intent, that is, likelihood of purchase in a retail store and providing assistance to the anonymous shopper through available store assistants in the retail store based on the determined purchase intent in real time. ; [0011]:  The PIDAMS generates an event associated with the received images and the determined shopper attributes based on a configurable dwell time threshold. The PIDAMS dynamically configures the dwell time threshold based on iterative statistical inputs. The PIDAMS iteratively ranks the identified anonymous shopper based on the generated event and section attributes of the configured region of interest for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer. ; [0044]:  As used herein, “purchase intent” refers to a probability or a likelihood of a shopper's aim to direct his or her actions towards purchasing an item, for example, a product or a service. The method disclosed herein identifies the highest likelihood of purchasing among anonymous shoppers and assists the anonymous shoppers by identifying an appropriate store assistant within a physical retail store, using sensors. ;  [0056] The purchase intent determination and assistance management system (PIDAMS) iteratively ranks 105 the identified anonymous shopper based on the generated event and section attributes of the configured region of interest by implementing a ranking algorithm, for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer. The section attributes comprise, for example, time of day, day of week, section value, store sales, offers, and other shopper conversion elements. At least one processor of the PIDAMS executes the ranking algorithm to iteratively rank the identified anonymous shopper based on the generated event and the section attributes of the configured region of interest. The output of the ranking algorithm is a score ranking the identified anonymous shopper based on the generated An identified anonymous shopper with a higher score, ranks high and is identified as a potential buyer.; [0058]: The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. ; [0069]:  The PIDAMS receives video feeds of a section of the retail store from sensors, for example, cameras, and overlays those video feeds on a floor plan of the retail store to allow the store manager to mark one or more particular sections of the retail store in view of the sensors as regions of interest using the manager application deployed on the store manager's communication device. The PIDAMS captures dwell times of anonymous shoppers over a sustained period of time on different days, time of day, and days of a week. The PIDAMS dynamically processes the dwell times on the analytics server and then dynamically predicts and sets a dwell time threshold for each marked region of interest. In an embodiment, the PIDAMS transmits the output comprising the dwell times to a video analytics server for an automatic configuration of dwell time thresholds. The video analytics server captures the region of interest, the section of interest, the dwell time, and other shopper attributes when an anonymous shopper identified within the marked region of interest meets the dynamically set dwell time threshold, and generates an event. The video analytics server transmits the captured information to the analytics server which further performs a lookup to match the shopper attributes with pre-processed shopper behaviour attributes. The PIDAMS then ranks the identified anonymous shopper based on the generated event for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer.; [0099]:  The logistic regression models predict a rank of the identified anonymous shopper using the determined weight associated with the received feedback data, the metadata, the generated event, and the section attributes. The PIDAMS establishes 805 a rating scale to rank the identified anonymous shopper using the rank predicted by the logistic regression models. The PIDAMS performs 804 and 805 in multiple iterations. The rating scale allows the PIDAMS to relatively rate identified anonymous shoppers.) 
transmit the inferred probability to a terminal apparatus that is used by a store salesperson of the store, ([0102]: The customizable rating scale also indicates that an identified anonymous shopper with a higher rank has a higher probability to make a purchase in the configured region of interest of the retail store. For example, if the rank of an identified anonymous shopper is greater than 85% and less than 100%, there is a high probability that the identified anonymous shopper will make a purchase in the configured region of interest. If the rank of the identified anonymous shopper is greater 75% and less than 85%, the probability of the identified anonymous shopper to make a purchase is relatively low. The purchase intent determination and assistance management system (PIDAMS) generates a list of alert notifications with the ranks of the identified anonymous shoppers. Based on the ranks of the identified anonymous shoppers defined by the customizable rating scale, the PIDAMS sends 806 alert notifications to the communication devices of the store assistants along with the ranks of the identified anonymous shoppers.;  [0128]: The ranking module 925 of the analytics server 920 transmits the rank of the identified anonymous shopper to the central server 910 via the network 909. The alert notification module 912e of the central server 910 generates and transmits one or more alert notifications with the determined shopper attributes, images that provide a physical identification of the identified anonymous shopper, and the region of interest to the store assistant communication devices ; [0099]: The PIDAMS establishes 805 a rating scale to rank the identified anonymous shopper using the rank predicted by the logistic regression models. The PIDAMS performs steps 804 and 805 in multiple iterations. The rating scale allows the PIDAMS to relatively rate identified anonymous shoppers.;  [0044]: As used herein, “purchase intent” refers to a probability or a likelihood of a shopper's aim to direct his or her actions towards purchasing an item, for example, a product or a service. The method disclosed herein identifies the highest likelihood of purchasing among anonymous shoppers and assists the anonymous shoppers by identifying an appropriate store assistant within a physical retail store, using sensors. [0012] The purchase intent determination and 107
wherein the prediction model is generated by machine learning using the movement path of the customer and related purchase results as training data, ([0057]: In an embodiment, the purchase intent determination and assistance management system (PIDAMS) performs ranking of the identified anonymous shopper using a machine learning recommendation algorithm that uses iterative statistical models. As used herein, “machine learning recommendation algorithm” refers to a machine learning algorithm used for predicting a rating or a score of the identified anonymous shopper… The machine learning recommendation algorithm using the iterative statistical models is trained and tested on training data and test data. The training data and the test data constitute historical ranking data comprising combinations of the generated events and the section attributes, and corresponding ranks associated with the identified anonymous shoppers over a duration of time.; [0058] The purchase intent determination and assistance management system (PIDAMS) divides the historical ranking data into the training data and the test data. The PIDAMS divides, for example, 60% of the historical ranking data as the training data and 40% of the historical ranking data as the test data. As used herein, “training data” refers to labeled data comprising pairs of input values and predetermined output values for training the machine learning recommendation algorithm. On training the machine learning recommendation algorithm using iterative statistical models with the training data, trained iterative statistical models are obtained. The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. The ranking of the identified anonymous shopper based on the generated event and the section attributes is disclosed in the detailed description of FIG. 8.; [0066] Consider an example where the purchase intent determination and assistance management system (PIDAMS) identifies 230 anonymous shoppers in a retail store. The PIDAMS ranks the identified anonymous shoppers and generates and transmits 100 alert notifications to the communication devices of the store assistants. Out of the 100 alert notifications sent, the store assistants accept 60 alert notifications and start to assist the 60 ranked anonymous only 15 ranked anonymous shoppers actually transacted at the retail store. The conversion data is the number of ranked anonymous shoppers who actually transacted at the retail store divided by the number of alert notifications accepted by the store assistants=15/60=0.25.; [0067] The purchase intent determination and assistance management system (PIDAMS) utilizes the feedback from the store assistants as an additional parameter in ranking the identified anonymous shopper along with conversion data of the retail store. The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS.; [0067]: by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper.  …The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.; [0052]:  As used herein, the term “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc., 
and wherein, in a case in which a plurality of customers for each of which the probability has been inferred, the processor specifies the customer with a highest probability, and transmits information regarding the specified customer to the terminal apparatus that is used by the store salesperson of the store. (Shivashankar: [0101] The purchase intent determination and assistance management system (PIDAMS) accesses the shift roster data of the store assistants and determines, for example, that multiple identified anonymous shoppers are ranked high while the number of store assistants available to attend to the high ranked identified anonymous shoppers is less. The PIDAMS establishes a customizable rating scale to send alert notifications to the store assistants regarding the identified anonymous shoppers. If the rank of an identified anonymous shopper is greater than 85%, the PIDAMS sends an alert notification to the available store assistants. If the ranks of multiple identified anonymous shoppers, for example, Shopper-A and Shopper-B in the above example are greater than 85% and the number of store assistants is less, the PIDAMS ranks Shopper-A higher than Shopper-B based on the shopper attributes and their dwell times, and sends alert notifications to the available store assistants to assist Shopper-A.; [0102] The customizable rating scale also indicates that an identified anonymous shopper with a higher rank has a higher probability to make a purchase in the configured region of interest of the retail store. For example, if the rank of an identified anonymous shopper is greater than 85% and less than 100%, there is a high probability that the identified anonymous shopper will make a purchase in the configured region of interest. If the rank of the identified anonymous shopper is greater 75% and less than 85%, the probability of the identified anonymous shopper to make a purchase is relatively low. The purchase intent determination and assistance management system (PIDAMS) generates a list of alert notifications with the ranks of the identified anonymous shoppers. Based on the ranks of the identified anonymous shoppers defined by the customizable rating scale, the PIDAMS sends 806 alert notifications to the communication devices of the store assistants along with the ranks of the identified anonymous shoppers.)

Claims 5 and 9 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting implementing the claimed functions as a method and computer-readable recording medium, i.e. “A customer service assistance method” (claim 5) and “A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out:” (claim 9), which is also clearly further taught by Shivashankar (at least: [0107]: The PIDAMS 908 comprises at least one non-transitory computer readable storage medium for storing computer program instructions defined by software modules of the PIDAMS 908, and at least one processor communicatively coupled to the non-transitory computer readable storage medium for executing the computer program instructions defined by the software modules of the PIDAMS 908 as disclosed in the detailed description of FIG. 9B.; Fig. 9A-9B; [0111]) describing implementing the described method(s) on a computer system having a computer readable medium with instructions to implement the method(s) and thus claims 5 and 9 are similarly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shivashankar for the same reasons as described above for representative claim 1. 

Claims 2, 6, and 10,
Shivashankar further teaches: generate the prediction model by performing the machine learning that also uses the movement path of the customer and a related purchase result of the customer as the training data.  ([0057]: In an embodiment, the purchase intent determination and assistance management system (PIDAMS) performs ranking of the identified anonymous shopper using a machine learning recommendation algorithm that uses iterative statistical models. As used herein, “machine learning recommendation algorithm” refers to a machine learning algorithm used for predicting a rating or a score of the identified anonymous shopper… The machine learning recommendation algorithm using the iterative statistical models is trained and tested on training data and test data. The training data and the test data constitute historical ranking data comprising combinations of the generated events and the section attributes, and corresponding ranks associated with the identified anonymous shoppers over a duration of time.; [0058] The purchase intent determination and assistance management system (PIDAMS) divides the historical ranking data into the training data and the test data. The PIDAMS divides, for example, 60% of the historical ranking data as the training As used herein, “training data” refers to labeled data comprising pairs of input values and predetermined output values for training the machine learning recommendation algorithm. On training the machine learning recommendation algorithm using iterative statistical models with the training data, trained iterative statistical models are obtained. The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. The ranking of the identified anonymous shopper based on the generated event and the section attributes is disclosed in the detailed description of FIG. 8.; [0066] Consider an example where the purchase intent determination and assistance management system (PIDAMS) identifies 230 anonymous shoppers in a retail store. The PIDAMS ranks the identified anonymous shoppers and generates and transmits 100 alert notifications to the communication devices of the store assistants. Out of the 100 alert notifications sent, the store assistants accept 60 alert notifications and start to assist the 60 ranked anonymous shoppers. Out of the 60 ranked anonymous shoppers, the store assistant provides feedback that only 30 needed assistance in selecting products of their choice. Out of the 30 ranked anonymous shoppers who needed assistance, only 15 ranked anonymous shoppers actually transacted at the retail store. The conversion data is the number of ranked anonymous shoppers who actually transacted at the retail store divided by the number of alert notifications accepted by the store assistants=15/60=0.25.; [0067] The purchase intent determination and assistance management system (PIDAMS) utilizes the feedback from the store assistants as an additional parameter in ranking the identified anonymous shopper along with conversion data of the retail store. The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS.; [0067]: by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper.  …The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.; [0052]:  As used herein, the term “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc., recognized by the PIDAMS and handled subsequently by the PIDAMS. The PIDAMS executes an event loop corresponding to the event on recognizing occurrence of the event. Using the determined shopper attributes, the PIDAMS obtains an entry time and an exit time of the identified anonymous shopper in a configured region of interest and computes the dwell time of the identified anonymous shopper in the configured region of interest.)
Claims 13, 15, and 17,
Shivashankar teaches all the limitations of parent claims 1, 5, and 9 as described above.
Shivashankar further teaches: Wherein the training data ([0057]: The training data and the test data constitute historical ranking data comprising combinations of the generated events and the section attributes, and corresponding ranks associated with the identified anonymous shoppers over a duration of time.; [0058]: As used herein, “training data” refers to labeled data comprising pairs of input values and predetermined output values for training the machine learning recommendation algorithm. ; [0067]: The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS. In an embodiment, the PIDAMS calculates a confidence score estimating performance of the trained iterative statistical models in ranking the identified anonymous shopper based on the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper in real time by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper… The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS,; [0086] The purchase intent determination and assistance management system (PIDAMS) uses combinations  and weather conditions for each region of interest (ROI) over a duration of time that form historical data to train and test the iterative statistical models.; [0054] The purchase intent determination and assistance management system (PIDAMS) computes and refines the dwell time threshold periodically based on the iterative statistical inputs.) 
comprises a gender ([0003]: different shopper attributes, for example, age, gender; [0052]:    with metadata comprising, for example, the metadata of the received images, the determined shopper attributes, section information such as a section identifier, etc., via the network.; [0005]: Demographic data comprising, for example, a shopper's age, gender ; [0053] The iterative statistical inputs comprise, for example, time of day, day of week, promotions in the configured region of interest, shopper demographics, climatic conditions at the location of the retail store, for example, temperature of the configured region of interest, etc.; [0148]: The store assistant also confirms the determined shopper attributes, for example, gender and age range of shopper-1 on the GUI 904a. The responses to the questionnaire form the feedback 1009.)
a related purchase result ( [0064]: Conversion data is an indication of the number of identified anonymous shoppers who have converted from potential buyers into buyers.; [0067]: utilizes the feedback from the store assistants as an additional parameter in ranking the identified anonymous shopper along with conversion data of the retail store. The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS… by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper….The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.)
a target product ([0148]: The responses to the questionnaire form the feedback 1009.; [0148]: As exemplarily illustrated in FIG. 10C, the GUI 904a displays a questionnaire on the whether shopper-1 picked a specific product in the retail store, whether shopper-1 needed assistance, whether shopper-1 find the product of interest, whether the store assistant recommended a product, whether shopper-1 was interested in the recommendation, etc. ; Fig. 10C showing the types of feedback data including “target product” data; [0067]: The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.)
and the movement path of each customer. ([0048]:  The sensors track the identified anonymous shopper and obtain metadata from the tracked data. The metadata comprises, for example, sensor identification (ID), trackscount, track ID, trackdatabase ID, region of interest ID (ROIID), region of interest name (ROI name), etc.; [0052]:   As used herein, the term “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc., recognized by the PIDAMS and handled subsequently by the PIDAMS…with metadata comprising, for example, the metadata of the received images, the determined shopper attributes, section information such as a section identifier, etc., via the network.; [0057]: The training data and the test data constitute historical ranking data comprising combinations of the generated events and the section attributes, and corresponding ranks associated with the identified anonymous shoppers over a duration of time.)


Claims 14, 16, and 18,
Shivashankar teaches all the limitations of parent claims 13, 15, and 17 as described above.
Shivashankar further teaches: Wherein the machine learning is performed by extracting features from a local of movement ([0048]: The PIDAMS receives the captured images from the sensors. The images captured by the sensors and received by the PIDAMS are transformed, processed, and executed by an algorithm in the PIDAMS for determining shopper attributes of the identified Using the extracted metadata, the determined shopper attributes, the section attributes, the climatic conditions at the retail store, the number of available store assistants, etc., the purchase intent determination and assistance management system (PIDAMS) 908 executes the machine learning recommendation algorithm to rank shopper-1 as disclosed in the detailed description of FIG. 1 and FIG. 8.) 
and by inputting the gender, related purchase result, the target product, and the movement path of each customer. (see citations above for claims 13, 15, 17, also noting at least: [0145] Using the extracted metadata, the determined shopper attributes, the section attributes, the climatic conditions at the retail store, the number of available store assistants, etc., the purchase intent determination and assistance management system (PIDAMS) 908 executes the machine learning recommendation algorithm to rank shopper-1 as disclosed in the detailed description of FIG. 1 and FIG. 8.; [0052]:  with metadata comprising, for example, the metadata of the received images, the determined shopper attributes, section information such as a section identifier, etc., via the network.; [0067]: The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS. In an embodiment, the PIDAMS calculates a confidence score estimating performance of the trained iterative statistical models in ranking the identified anonymous shopper based on the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper in real time by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shivashankar et al. US 20190108561 A1, as applied to parent claims 1, 5, and 9 above, in view of 
Yamaura et al. US 2017 / 0278162 A1 (hereinafter “Yamaura”). 
Claims 4, 8, and 12, 
Shivashankar: teaches all the limitations of parent claims 1, 5, and 9 as described above. 
Shivashankar further teaches:  
specify a position of the store salesperson of the store based on positional information … ([0145]: The PIDAMS 908 performs a lookup in the shift roster of the retail store to determine the number of available store assistants for the configured region of interest where shopper-1 is identified, a predefined percentage of time allocated to serve shopper-1, and availability of store assistants for a given shift to calculate the number of alert notifications to be transmitted to the store assistants' communication devices. The  assigned to the marked region of interest, their predefined percentage to serve, and their availability for a given shift, and then calculates the number of alert notifications to be sent.), 
and also specify a position of the customer based on the acquired movement path, (Fig. 10E; [0046] The purchase intent determination and assistance management system (PIDAMS) identifies 101 an anonymous shopper within a region of interest configured for a section in the retail store using one or more of the sensors positioned at multiple sections of the retail store. ; Fig. 10B; [0145]: The PIDAMS 908 performs a lookup in the shift roster of the retail store to determine the number of available store assistants for the configured region of interest where shopper-1 is identified; [0146]: and the regions of interest where the identified anonymous shoppers are located. ; [0150] FIG. 10E exemplarily illustrates the graphical user interface (GUI) 907a of the manager application 907 on the store manager communication device 906 exemplarily illustrated in FIG. 9A, showing different panels on the shopper count dashboard 1010 rendering a live stream of different sections of the retail store that are in the view of other sensors, for example, cameras positioned at those sections of the retail store. As exemplarily illustrated in FIG. 10E, camera-1 identifies 3 anonymous shoppers in a section of retail store, camera-2 identifies 2 anonymous shoppers, camera-3 identifies 6 anonymous shoppers, camera-4 identifies 8 anonymous shoppers, camera-5 identifies 5 anonymous shoppers, and camera-6 identifies 4 anonymous shoppers. Furthermore, the GUI 907a displays heat indicators 1011a that indicate positions of the anonymous shoppers and path indicators 1011b that indicate the path of movement of the anonymous shoppers, on the shopper count dashboard 1010 as exemplarily illustrated in FIG. 10E.; [0048]-[0049]: The purchase intent determination and assistance management system (PIDAMS) determines 103 shopper attributes of the identified anonymous shopper from the received images. The shopper attributes of the identified sections of dwell, an age range, gender, prominent colour of a clothing worn by the identified anonymous shopper, whether the identified anonymous shopper is accompanied by another shopper such as a family member, location, date, time, etc.)
Shivashankar fails to clearly describe: 
specify a position of the store salesperson of the store based on positional information for specifying a position of the terminal apparatus that is used by the store salesperson… (bold emphasis added)
Although Shivashankar clearly describes determining the number of available store assistants for the region of interest where the customer is located, the store assistant having a device/smartphone for receiving alerts (e.g. [0145]; [0069]), Shivashankar fails to clearly describe that determining the position of the store assistant is based on positional information “for specifying a position of a terminal apparatus”, i.e. is specifically a position of the device of the sales person, for example: real-time location of the sales person based on device position
wherein the processor obtains a positional relation between the customer and the store salesperson based on the specified position of the terminal apparatus and the specified position of the customer, and infers the probability that the customer for which the obtained positional relation satisfies a set condition will purchase the product.  
Yamaura however, in analogous art of customer behavior analysis and sales person guidance, teaches:  
specify a position of the store salesperson of the store based on positional information for specifying a position of the terminal apparatus that is used by the store salesperson, and also specify a position of the customer based on the acquired movement path, (bold emphasis added) (Fig. 8: “S2”; [0027]: The “location and movement” represent a location of the customer H at a given time point or a distance of travel of the customer H (namely, a chronological change of the location of the customer H). The “state of mind” represents a state of mind of the customer H that is estimated by referencing the information of the “orientation of the face of the customer”, and the “location and movement”. ; [0046]: The controller 10 receives the captured images from the imaging devices 100 and 200 via the interface 20 (step S1). detects the locations of the customer H and the clerk M (step S2). ; [0036]: The location detection unit 12 detects the location of the customer H in the store 500. The location detection unit 12 analyzes the captured images from the imaging devices 100 and 200 using the related-art image recognition technique, and detects the location of each customer H.; [0039]: The detection method of the location of the customer may be free from using the capture image. The location detection unit 12 may receive a particular signal from the clerk terminal 300, and then identify the clerk terminal 300 and the location of the clerk M carrying the clerk terminal 300. For example, the location detection unit 12 may detect the location of the clerk M by associating a position fixing signal provided by the global positioning system (GPS) as the particular signal with identification information of the clerk terminal 300 and by managing the particular signal and the identification information. Without the need to use the GPS, the location detection unit 12 may detect where the clerk M is by detecting an access point radio-linked to the clerk terminal 300.)
wherein the processor obtains a positional relation between the customer and the store salesperson based on the specified position of the terminal apparatus and the specified position of the customer, and infers the probability that the customer for which the obtained positional relation satisfies a set condition will purchase the product. (Fig. 1, 7B, 9; Fig. 8; Fig. 3, e.g. “Stores clerks at multiple locations customer turns head to”; [0070] Upon estimating that the customer H is in the state of mind prepared “to make payment”, the controller 10 may output the guidance information to the clerk terminal 300 of the clerk M in charge of the checkout to notify the clerk M of the presence of the customer H who wants to make payment. If the checkout is crowded, the clerk M in charge of the checkout may not perform the customer service to the customer H. In such a case, the controller 10 may identify a clerk M who is closer to the customer H at that moment, and may output to the clerk terminal 300 of that clerk M the guidance information including information as to which checkout is available.; [0027]: The “location and movement” represent a location of the customer H at a given time point or a distance of travel of the customer H (namely, a chronological change of the location of the The “state of mind” represents a state of mind of the customer H that is estimated by referencing the information of the “orientation of the face of the customer”, and the “location and movement”. ; [0046]: The controller 10 receives the captured images from the imaging devices 100 and 200 via the interface 20 (step S1). The controller 10 analyzes the image captured in step S1 and detects the locations of the customer H and the clerk M (step S2). The controller 10 detects the orientation of the face of the customer H at that moment (step S3). The controller 10 then identifies the chronological change of the orientation of the face of the customer H (step S4). For example, the controller 10 identifies how many times the customer H turns his or her head in orientation per unit time. The controller 10 then estimates the state of mind of the customer H (step S5).; [0047]: As illustrated at a first row of the state-of-mind database 60 of FIG. 3, if the number of changes in the orientation of the face of the customer per unit time is equal to or above a threshold count, and the distance of travel of the customer during the period is equal to or below a threshold value, the controller 10 determines that the customer is in the state of mind prepared “to look for a clerk”. Since the customer H may turn around while looking for a clerk as illustrated in the left - hand portion of FIG . 7A , the number of changes in the orientation of the face of the customer per unit time is likely to increase . Since the customer H tends to look for the clerk M who is possibly near the customer H , the distance of travel may not be so long .; [0049]: If the clerk M is present where the customer H turns his or her head to by several times , and the distance of travel of the customer H during the period is equal to or below a threshold value as illustrated at a third row of the state - of - mind database 60 of FIG . 3 , the controller 10 determines that the customer H is in the state of mind prepared “ to ask the clerk questions ” .; [0050 ] If the customer H desires a customer service from the clerk M , the clerk M typically looks at the clerk M as illustrated in the upper portion of FIG . 7B . If the customer H , the display shelf 510A , and the clerk M are located in a positional relationship as illustrated in the upper portion of FIG . 7B , it is difficult to determine whether the customer H looks at the clerk M over the display shelf 510A or the products displayed on the display shelf 510A . The controller 10 then determines that the customer H is in the state of mind prepared “ to ask the clerk M questions ” if the clerks M are present at multiple locations the customer H looks at . For example , if a clerk M is present within a sector R1 with respect to a direction D1 at which the customer H looks , and the clerk M is then present within a sector R2 with respect to a direction D2 at which the customer H at a different location looks , the controller 10 determines that the customer H is in the state of mind prepared “ to ask the customer H questions; [ 0052] If the number of changes in the orientation of the face of the customer H per unit time is equal to or above a threshold count and the location of the customer is close to the checkout as illustrated at a fourth row of the state - of mind database 60 of FIG . 3 , the controller 10 determines that the customer H is in the state of mind prepared “ to make payment ” . This is because the customer H who wants to make payment may proceed to the checkout and may turn around to look for a nearby clerk M .; [0067]-[0068]: “. In this way , the controller 10 may notify the clerk M of the presence of the customer H who is likely to want a customer service from that clerk M .”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Shivashankar’s system and method(s) as described above, including predicting customer purchase intent based on customer movement in a store and transmitting the inferred probability to a salesperson to provide customer service to the customer, to include  specifying positions of the salesperson, based on positional information of the salesperson’s device, and obtaining a positional relation between the customer and salesperson and inferring probability of purchase for the customer for which the positional relation satisfies a condition in view of Yamaura to provide improved and more appropriate customer service to the customer ([0069]: In this way, the clerk M more easily performs the customer service to the customer H after the try-on operation.; [0070]-[0071]: In this way, one clerk M adequate in the customer service may provide the customer H with more appropriate information than when another clerk M simply provides the customer H with information in the customer service. ; [0079]: The information processing apparatus 2 thus assists the clerk M in the customer service more appropriately.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Shivashankar and Yamaura, as described above, in the same field of customer 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including systems and methods for analyzing and predicting customer behavior or likelihood of purchase: US 20160042315 A1; US6839682B1 describing Predictive modeling of consumer financial behavior for predicting spending in merchant segments; Y. Song et al., "Online Cost Efficient Customer Recognition System for Retail Analytics," 2017 IEEE Winter Applications of Computer Vision Workshops (WACVW), 2017, pp. 9-16, doi: 10.1109/WACVW.2017.9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nawaz, Tahir, Fabio Poiesi, and Andrea Cavallaro. "Measures of effective video tracking." IEEE Transactions on Image Processing 23.1 (2013): 376-388.
        2 Trucco, Emanuele, and Konstantinos Plakas. "Video tracking: a concise survey." IEEE Journal of oceanic engineering 31.2 (2006): 520-529.